Title: James Madison to Thomas Jefferson Randolph, 6 January 1833
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dear Sir:
                            
                            
                                
                                    Montpellier
                                
                                 Dec. 6, 1833
                            
                        
                        I rec’d last evening your letter of Dec. 3d asking whether from my knowledge of your grandfather’s opinions,
                            you have erred in asserting that he never entertained the opinion that a State had a Constitutional right to secede
                            peaceably from the union, at pleasure, and that this was not his reading of the Virginia & Kentucky Resolution of
                            98-99.
                        I do not recollect any precise conversation with him on the questions stated. Nothing certainly ever passed
                            between us, which left an impression that he considered a State as having a Constitutional or any right to secede from its
                            compact with the other parties, without their consent, or without such a breach or abuse of the compact as absolved the
                            seceding party from the obligations imposed by it.
                        What is meant by a "peaceable secession" I do not distinctly understand. If it means an acquiescence of the
                            other parties, that might be either a tacit consent, or a forbearance to assert their right without acknowledging the
                            right of the seceding party. With cordial esteem
                        
                            
                                J. M.
                            
                        
                    